      Case 4:19-cv-00236-WS-MJF Document 25 Filed 04/14/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

BRANDY PASCUAL,
      Plaintiff,
v.                                                  Case No. 4:19-cv-236-WS/MJF
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,
      Defendant.
                                            /

                      REPORT AND RECOMMENDATION

      Plaintiff initiated this action by filing a complaint pursuant to 42 U.S.C. §

405(g) and seeking judicial review of Defendant’s decision denying Plaintiff’s claim

for benefits. Pending before this court is “Defendant’s Unopposed Motion for Entry

of Judgment Under Sentence Four of 42 U.S.C. § 405(g), with Remand to the

Defendant.” (Doc. 24). Defendant certified that Plaintiff has no objection to this

motion. For the reasons set forth below, the undersigned respectfully recommends

that the case be reversed and remanded. 1

      Title 42 U.S.C. § 405(g) permits a district court to remand an application for

benefits to the Commissioner by two methods, which are commonly referred to as


1
  This case has been referred to the undersigned pursuant to the authority of 28
U.S.C. § 636(b) and Local Rules 72.1(A), 72.2(D) and 72.3 of the Local Rules for
the U.S. District Court of the Northern District of Florida, which relate to review of
administrative determinations under the Social Security Act (“Act”) and related
statutes, 42 U.S.C. § 401 et. seq.
                                     Page 1 of 3
      Case 4:19-cv-00236-WS-MJF Document 25 Filed 04/14/20 Page 2 of 3




“sentence four” and “sentence six” remands. Ingram v. Comm’r of Soc. Sec. Admin.,

496 F.3d 1253, 1261 (11th Cir. 2007). Sentence four of section 405(g) states that

“[t]he court shall have power to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). In the instant case, the Commissioner states that

remand is appropriate to enable an Administrative Law Judge to:

      further evaluate whether medical improvement occurred by comparing
      the prior and current medical evidence of record. The ALJ will be
      instructed to articulate any identified improvement in the symptoms,
      signs or laboratory findings associated with that impairment(s) when
      compared with those at the comparison point decision. The ALJ will
      also include the comparison point decision in the record.

(Doc. 24). Based upon the foregoing, this court concludes that good cause has been

shown for remand.

      Accordingly, it is RECOMMENDED:

      1.    That Defendant’s motion to remand (Doc. 24) be GRANTED and the

            Commissioner’s decision denying benefits be REVERSED.

      2.    That this case be REMANDED to the Commissioner of Social Security

            pursuant to sentence four of 42 U.S.C. § 405(g).

      3.    That Defendant be ordered to conduct proceedings in accordance with

            this Report and Recommendation.


                                   Page 2 of 3
Case 4:19-cv-00236-WS-MJF Document 25 Filed 04/14/20 Page 3 of 3




4.    That the clerk of the court be directed to enter final judgment pursuant

      to Rule 58 of the Federal Rules of Civil Procedure.

5.    That the clerk of the court be directed to administratively close this file.

At Panama City Beach, Florida, this 14th day of April, 2020.

                                   /s/ Michael J. Frank
                                   Michael J. Frank
                                   United States Magistrate Judge

                    NOTICE TO THE PARTIES
      Objections to these proposed findings and recommendations
must be filed within fourteen (14) days after being served a copy
thereof. Any different deadline that may appear on the electronic
docket is for the court’s internal use only, and does not control. A
copy of objections shall be served upon all other parties. If a party
fails to object to the magistrate judge’s findings or
recommendations as to any particular claim or issue contained in
a report and recommendation, that party waives the right to
challenge on appeal the district court’s order based on the
unobjected-to factual and legal conclusions. See 11th Cir. Rule 3-
1; 28 U.S.C. § 636.




                              Page 3 of 3
